Citation Nr: 1310810	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for degenerative joint disease of the left knee, as secondary to the service-connected bilateral metatarsalgia, status-post osteotomies. 

2.  Entitlement to service connection for degenerative joint disease of the right knee, as secondary to the service-connected bilateral metatarsalgia, status-post osteotomies. 

3.  Entitlement to service connection for a lumbar spine disorder, as secondary to the service-connected bilateral metatarsalgia, status-post osteotomies.


REPRESENTATION

Appellant represented by:	Kathleen Day, Attorney

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973, with subsequent service in the Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded these claims in February 2010 so that additional development of the evidence could be conducted.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to obtain available Army Reserve personnel and medical records pertaining to the Veteran.  A review of the post-remand record shows that this ordered development was, to the extent possible, successfully completed.  Therefore, the Board determines that compliance has now occurred with the Board's orders in the remand, and that the Board may now proceed with adjudication of these claims.

The Veteran was notified by an October 2009 letter from the RO that he had been scheduled for a hearing to be conducted by a Veterans Law Judge on November 19, 2009.  The Veteran failed to report for this scheduled hearing.  Therefore, the Board will proceed as if the request for the hearing had been withdrawn.  38 C.F.R. § 20.704(d).

In August 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In November 2010, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  Subsequent clarifications were sought from the opining physician in May 2011, and in May and July 2012.  Responses to the clarification requests have all been associated with the record.  In October 2012, the Veteran and his representative were provided with copies of the opinions and an opportunity to respond.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee has not been linked by competent evidence to any service-connected disorder.

2.  Degenerative joint disease of the right knee has not been linked by competent evidence to any service-connected disorder.

3.  A lumbar spine disorder has not been linked by competent evidence to any service-connected disorder.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.310 (2012).

2.  Degenerative disease of the right knee was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.310 (2012).

3.  A lumbar spine disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice in May 2004 and August 2007 correspondence.  Additional notice was provided in the August 2005 statement of the case and the claim was subsequently reajudicated, including in a May 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining post-service VA and private medical treatment records.  In February 2010, the Board remanded the case for further development. 

While the Board determined that previous examinations of the Veteran were not adequate -- see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) -- the Board finds that the VA expert medical opinion (and subsequently-obtained opinion clarifications) solicited by the Board via the Veterans Health Administration (VHA) in August 2010 is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record.  The expert medical opinion report (and the clarification opinions which followed) also is shown to have provided adequate medical information/opinions needed to adjudicate the affected claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Contentions

As part of a VA Form 21-4138, received in May 2004, the Veteran sought service  connection for disorders of both knees, as well as his back.  All of these claimed disorders, asserted the Veteran, were, in essence, secondarily related to his service-connected bilateral feet osteotomies of both feet secondary to metatarsalgia.  He added, as part of his September 2009 substantive appeal (see VA Form 9), that all of his knee and back problems "began with my feet."  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Here, arthritis of the Veteran's knees and lumbar spine was not diagnosed during this presumptive period.  In any event, the veteran has consistently claimed that these three disorders were related on a secondary basis to his service-connected feet disability.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case predates the regulatory change.  Given what appear to be substantive changes, the analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Factual Background

The service treatment records include a June 1971 induction examination which shows that, pertaining to the claimed issues on appeal, clinical evaluation of the Veteran was normal.  He also denied a prior history of any of these disorders.  Similarly, the report of the Veteran's October 1973 separation examination makes no mention of any of the currently claimed disorders.  Clinical evaluations were normal and there were no pertinent defects or diagnoses noted.  As the Veteran is claiming that his instant disorders are secondarily related to his service-connected bilateral feet disorder, the absence of in-service findings has no negative effect upon the Veteran's current claims.  

In a December 1977 rating decision, the RO granted service connection for bilateral multiple plantar warts.  In a November 1979 rating decision, the RO denied a claim for increased rating, noting that Veteran had undergone bilateral osteotomies in August 1979, but no treatment for plantar warts.  In a October 1980 rating decision, the RO found clear and unmistakable error in the August 1979 rating decision and recharacterized this service-connected disability as metatarsalgia osteotomy of both feet.  

An August 2002 VA outpatient treatment record notes complaints of right knee pain.  VA outpatient medical records dated in January 2003 and April 2004 include diagnoses of degenerative joint disease of the knees.  

The report of a June 2004 VA fee-basis examination ("QTC") includes diagnoses of left and right knee degenerative joint disease.  The examiner opined that the knee disorders were not due to the Veteran's service-connected feet disabilities.  Regarding the back, the examiner opined that the Veteran's lumbar spine problems, manifested by degenerative disc disease, spondylosis, and scoliosis were not secondary to the service-connected feet disability.  

A January 2005 private medical record shows that the Veteran was seen for low back-related complaints of pain.  He indicated that this was related to a work-related lifting injury which occurred earlier that same month.  A February 2005 private medical record shows that the Veteran reported incurring a work-related back injury two to three weeks earlier.  A March 2005 private medical record includes a diagnosis of lumbar strain.  The Veteran reported having incurred a work-related injury the preceding day.  An April 2005 private medical record shows that the Veteran reported incurring a work-related back injury.  

As part of a June 2005 private medical record the Veteran supplied a history of low back pain for 27 years.  

An August 2006 VA outpatient treatment record shows a diagnosis of bilateral knee pain due to degenerative joint disease.  

A November 2007 VA outpatient medical record includes a diagnosis of low back pain due to disk disease, osteoarthritis, spondylosis and exacerbated by obesity.  

The report of a VA orthopedic examination afforded the Veteran in July 2008 shows that the examiner reviewed the Veteran's claims folder, to include service treatment records and post service medical records.  The examiner is shown to have comprehensive reviewed, and cited to, the previous medical records.  The examiner acknowledged that the Veteran was seeking to be service-connected for degenerative joint disease of both of his knees, as well as for a lumbar spine disorder (manifested by spondylosis and degenerative disc disease and disc space narrowing at L4-L5).  These disorders were claimed by the Veteran to be secondarily-related to his service-connected metatarsalgia, status-post osteotomies.  Following his review of the medical record, and after examining the Veteran, the VA examiner opined that the Veteran's currently-claimed conditions of lumbar spine degenerative disc disease and bilateral knee degenerative arthritis "are not the result of or caused by the service-connected osteotomies of both feet."  The examiner added that the most likely etiologies of these claimed disorders are the more common etiologies for osteoarthritis including, but not limited to:  age, obesity, deconditioning, hereditary, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, life style choices, and post-service occupation.

In addition, the reviewed evidence here included the contents of a CD-ROM received from the Social Security Administration (SSA) in August 2009.  Included therein is a Disability Determination and Transmittal form showing that the Veteran's primary diagnosis was lumbosacral spondylosis, and the secondary diagnosis was bilateral osteoarthritis of the knees.  The Veteran was noted to have been disabled since October 2006.  None of the reviewed records included any type of opinion concerning a relationship, if any, between the Veteran's low back and bilateral knee disorders, and his service-connected osteotomies of both feet secondary to metatarsalgia.  

As noted, the Board has sought a medical expert opinion regarding these issues.  This was first set in motion as part of an August 2010 letter to a VA physician (Chief of Staff) in which the Board requested as opinion as to whether the Veteran's left knee disorder, right knee disorder, and lumbar spine disorder were caused or aggravated by the service-connected metatarsalgia, status-post osteotomies, to include from any altered gait caused by the metatarsalgia.  

In a November 2010 response, a VA physician and Chief, Orthopedic Section, M.B.L., opined that "It is my opinion that the metatarsal osteotomies performed on the appellant's feet on August 27th, 1979 in no way caused or aggravated the osteoarthritis present in his left and right knee, nor his degenerative disk disease problem in his lumbar spine.  The purpose of the osteotomies was to alter the patients force plate on foot strike and shift forces away from painful callosities.  The biomedical and structural operation can in no way be connected to physiologic problems of osteoarthritis and degenerative disk disease of the lumbar spine."  

In May 2012, the Board sought a clarification of the above-cited November 2010 expert medical opinion to address the issue of "aggravation.  In a June 2012 response, Dr. M.B.L. stated that "I do not feel that it is likely that the patient's left knee, right knee, and lumbar spine disorders were aggravated by the service-connected metatarsalgia.  I do not feel that there was any chronic worsening of his underlying condition because of the metatarsalgia and/or the osteotomies."

In July 2012, the Board again sought clarification of the recent June 2012 opinion, asking that a rationale for the expressed opinion be supplied.  In August 2012, Dr. M.B.L. informed VA that "[a]s metatarsalgia is a structural, static, and non-biomechanical entity, it could not aggravate the physiological bio-chemical and genetically determined conditions of osteoarthritis of either knee or degenerative disc disease of the lumbar spine."

On file are also numerous medical records, both private and VA, received from the Veteran's attorney in February 2013.  This records were accompanied by a waiver of initial RO consideration.  These records were reviewed, and include a July 2010 private outpatient treatment note which shows that the Veteran presented with complaints of back pain and lumbar radiculopathy.  Diagnoses of lumbar disc displacement, lumbar spinal stenosis, spondylolisthesis, lumbago, and lumbosacral disc degeneration were supplied.  A November 2010 private medical note reveals that the Veteran was given a lumbar facet injection for pain relief.  A March 2011 private medical record notes that the Veteran was provided a left lumbar facet injection for pain management.  

Analysis

Although not specifically claimed as such, based on the service treatment records alone, as neither degenerative joint disease of the left or right knee, or a lumbar spine disorder was affirmatively shown to have been present in service, service connection under 38 U.S.C.A. § 1110 is not established.

Also, the Veteran does not argue and there is no evidence either contemporaneous with or after service that any of the three currently-claimed disorders was noted in service, that is, observed, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

On the question of whether service connection may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), the Veteran does not argue in his pleadings, namely, his application, notice of disagreement, or substantive appeal and the record does not contain competent evidence, lay or medical, that links either left or right knee degenerative joint disease or a lumbar spine disorder to an injury, disease, or event in service.  In the absence of competent evidence suggesting such an association, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claims on the theory of direct service connection under 38 C.F.R. § 3.303(d), as noted above.

After service, degenerative joint disease of the knees was first diagnosed in 2003.  Arthritis affecting his lumbar spine was first shown to be present in 2004.  Obviously, this is well beyond the one-year presumptive period following separation from active service in 1973 for arthritis, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.  Accordingly, a preponderance of the evidence is against service connection for either left knee degenerative joint disease of the left knee, degenerative joint disease of the right knee, or a lumbar spine disorder, on the basis of any of the above theories.

As mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to or the result of already service-connected disability.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen.  

In the light of the above-discussed multiple negative medical opinions, and, of significant note, the absence of a positive one, concerning the theory of entitlement to service connection for the three claimed disorders on a secondary basis, secondary service connection for these disorders secondary to the Veteran's service-connected bilateral metatarsalgia, status-post osteotomies is denied.  See 38 C.F.R. § 3.310.  

The Board acknowledges the Veteran's belief that he has knee and low back problems due to his service-connected feet disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis of a disability.  Espiritu; 38 C.F.R. § 3.159(a)(1) (2012).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  In summary, under the specific facts included in this appeal, the preponderance of the evidence is against finding a link between the current diagnosis of left and right knee degenerative joint disease and the variously-diagnosed lumbar spine disorders and the Veteran's service-connected bilateral metatarsalgia, status-post osteotomies.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's three above-discussed claims of entitlement to service connection are denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for degenerative joint disease of the left knee, as secondary to the service-connected bilateral metatarsalgia, status-post osteotomies is denied.

Entitlement to service connection for degenerative joint disease of the right knee, as secondary to the service-connected bilateral metatarsalgia, status-post osteotomies is denied.

Entitlement to service connection for a lumbar spine disorder, as secondary to the service-connected bilateral metatarsalgia, status-post osteotomies is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


